Exhibit 10.1

 

AMENDMENT TO UNDERWRITING AGREEMENT

 

This Amendment is made and entered into this 30th day of August, 2018 (the
“Amendment”) by and between Boustead Securities, LLC (“Boustead”) and Aerkomm
Inc. (the “Company”).

 

BACKGROUND

 

Boustead and the Company entered into that certain underwriting agreement dated
May 14, 2018 (the “Underwriting Agreement”). The parties to the Underwriting
Agreement wish to amend certain provision of the Underwriting Agreement as set
forth in this Amendment. Section 14(a) of the Underwriting Agreement provides
that the Underwriting Agreement may not be modified or amended except in writing
duly executed by the parties. This Amendment constitutes a written agreement
signed by the necessary parties in order to effectuate the amendments to the
Underwriting Agreement specified below.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto agree as follows:

 

Section 1.1 Amendment. The parties hereto agree that the Underwriting Agreement
shall be amended as set forth in this Section 1.1.

 

The third sentence of Section 1(a) of the Underwriting Agreement is hereby
amended and restated in its entirety as follows:

 

“The Underwriter’s appointment shall commence upon the date of the execution of
this Agreement, and shall continue for a period (such period, including any
extension thereof as hereinafter provided, being herein called the “Offering
Period”) from the effective date (the “Effective Date”) of the Registration
Statement through November 4, 2018 (and for a period of up to 30 additional days
if extended by agreement of the Company and the Underwriter), unless all of the
Securities have previously been subscribed for.”

 

Section 1.2 Entire Agreement. This Amendment along with the Underwriting
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Amendment.

 

Section 1.3 Effect. All other terms, conditions, and provisions of the
Underwriting Agreement not in conflict with the Amendment, shall remain in full
force and effect.

 

Section 1.4 Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

AERKOMM INC.   BOUSTEAD SECURITIES, LLC       By: /s/ Jeffrey Wun   By: /s/
Keith Moore Name: Jeffrey Wun   Name: Keith Moore Title: CEO   Title: CEO

 

[signature page to Amendment 1 of Underwriting Agreement between Boustead and
Aerkomm]

 

 

 